ORIGINAL ACTION JOURNAL ENTRY AND OPINION
On August 22, 2001, the relator, Michael J. Cobb, commenced this mandamus action against the respondent, Judge Judith Kilbane Koch, to compel her to rule on his petition for post conviction relief in Statev. Cobb, Cuyahoga County Court of Common Pleas Case No. CR-354043 which was filed on July 17, 2000. On September 12, 2001, the respondent, through the Cuyahoga County Prosecutor, filed an answer and a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of the court's ruling on the relator's petition as well as its findings of fact and conclusions of law. Thus, the relator's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St. 3d 278,  658 N.E.2d 723.
Furthermore, we find that relator has failed to comply with R.C.2969.25 which mandates that he attach an affidavit to his complaint that describes each civil action or appeal of a civil action filed in the previous five years. The failure to provide such affidavit constitutes sufficient grounds for dismissal of the relator's complaint for a writ of mandamus. State ex rel. Zanders v. Ohio Parole Board (1998),82 Ohio St. 3d 421, 696 N.E.2d 594; State ex rel. Alford v. Winters
(1997), 80 Ohio St. 3d 285, 685 N.E.2d 1242.
Accordingly, we grant the respondent's motion for summary judgment. Respondent to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
PATRICIA A. BLACKMON, P.J., AND TIMOTHY E. McMONAGLE, J., CONCUR.